Citation Nr: 0609147	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The appellant had active military service from August 1988 to 
May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                   

This case was remanded by the Board in January 2004.  For the 
reasons explained below, this appeal is again remanded to the 
RO via the Appeals Management Center in Washington, D.C. 

In the January 2004 remand decision, the Board noted that the 
issue of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
the residuals of a fracture of the vertebra at the C-2 level 
was raised by the appellant in December 2001.  The Board 
stated that that issue had not been addressed in a rating 
decision and, as such, the issue was referred to the RO for 
appropriate disposition.  However, there is no evidence of 
record showing that the RO subsequently addressed the 
aforementioned issue in a rating decision.  Thus, the issue 
is once again referred to the RO for appropriate action.   

The Board further notes that the appellant has averred that 
he is unable to obtain and maintain employment due to his 
service-connected diabetes mellitus.  Therefore, a claim for 
a total disability rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities (TDIU) is inferred.  The matter is referred to 
the RO for appropriate action.


REMAND

In this case, the RO has evaluated the appellant's diabetes 
mellitus as 20 percent disabling under the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2005).  Under this 
section, a 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total 
evaluation of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2005).

In January 2004, the Board remanded the appellant's claim for 
entitlement to an increased rating for diabetes mellitus.  In 
the January 2004 decision, the Board requested that the RO 
afford the appellant a VA examination to determine the 
current nature and severity of his diabetes mellitus.  The 
Board also requested that the examiner specifically state 
whether the appellant's diabetes mellitus required the 
appellant to regulate his activities.  In addition, the 
examiner was requested to address the other relevant 
considerations for determining whether a rating higher than 
20 percent was warranted.

As per the Board's January 2004 decision, the appellant 
underwent a VA examination in June 2005.  Upon a review of 
the June 2005 VA examination report, the Board finds that 
although the examiner addressed most of the relevant 
considerations for determining whether a rating higher than 
20 percent was warranted, the examiner did not address the 
pertinent question of whether the appellant's diabetes 
mellitus required the appellant to regulate his activities. 


Therefore, in light of the above, it is the Board's 
determination that the RO has not complied with the 
instructions from the January 2004 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. 
March 3, 2006).  

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
current nature and severity of all 
manifestations of the appellant's 
service-connected diabetes mellitus.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the June 
2005 VA examination report.  

All necessary special studies or tests 
are to be accomplished.  The examiner 
must report pertinent medical complaints, 
symptoms, and clinical findings.  In this 
regard, the examiner must comment on 
whether the appellant's diabetes mellitus 
is controlled, and include a discussion 
as to the methods used to achieve 
control, specifically stating whether the 
appellant is on a restricted diet, 
whether a hypoglycemic agent is required, 
and, whether the appellant requires 
insulin, and if so, how frequently.  The 
examiner must also specifically comment 
upon whether the appellant's service-
connected diabetes mellitus requires 
regulation of activities.  The examiner 
must report episodes of ketoacidosis or 
hypoglycemic reactions and if such 
episodes require hospitalizations, and if 
so, how many per year.  The examiner is 
further requested to report whether such 
episodes require visits to a diabetic 
care provider, and if so, how many times 
per month.  The examiner must also 
comment upon complications due to the 
appellant's service-connected diabetes 
mellitus and the severity of each.  In 
addition, the examiner must indicate 
whether the appellant's diabetes has 
resulted in progressive loss of weight 
and strength.  The report prepared must 
be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

